      Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 THE MCDONNEL GROUP, LLC                            CASE NO. 2:18-cv-01380-GGG-JVM
                                                    c/w 19-2227; 19-2230; 19-10462
 VERSUS
                                                    SECTION: T
 STARR SURPLUS LINES INSURANCE
 COMPANY                                            DIVISION: 1

                                            ORDER

       Before the Court are a Motion to Reconsider and/or for Clarification of the Court’s Order

(R. Doc. 198) Denying Defendants’ Motions to Dismiss, filed by Starr Surplus Lines Insurance

Company (“Starr”) and Lexington Insurance Company (“Lexington”) (R. Doc. 218), and a Motion

to Reconsider and/or for Clarification of the Court’s Order (R. Doc. 208) Denying Defendants’

First Motion for Summary Judgment, also filed by Defendants Starr and Lexington (R. Doc. 225).

Jung, L.L.C. (“Jung”), Mechanical Construction Company, L.L.C., n/k/a Bernhard MCC L.L.C.

(“BMCC”), and All Star Electric, Inc. (“ASE”) have filed oppositions to the Motion to Reconsider

the Order Denying the Motions to Dismiss (R. Docs. 228, 230, and 244). Jung filed an opposition

to the Motion to Reconsider the Order Denying the First Motion for Summary Judgment (R. Doc.

237). Defendants have filed replies (R. Docs. 239 and 247). For the reasons set forth below, both

Motions to Reconsider and/or for Clarification (R. Docs. 218 and 225) are DENIED.

                                       BACKGROUND

       The underlying facts of these consolidated matters are set forth more fully in the prior

orders of this Court now under review. R. Docs. 198 and 208. Essentially, Jung hired McDonnel

Group, L.L.C. (“McDonnel”) to be the general contractor for the renovation of the Jung Hotel and

Residences. R. Doc. 198, p. 1. McDonnel purchased builder’s risk insurance policies (the

“Policies”) from the defendants Starr and Lexington, who each insured 50% of the project. R. Doc.

                                               1
          Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 2 of 8



198, pp. 1-2. During the project, “water intrusion” events delayed the renovation causing delay-

related costs. Eventually, McDonnel and two Subcontractors, BMCC and ASE, filed suits against

Defendants seeking damages for breach of contract and bad faith claims adjustment. R. Doc. 198,

p. 2. Jung intervened in the McDonnel suit alleging it suffered damages as a result of Defendants’

bad faith insurance practices. R. Doc. 208, p. 2.

           Defendants filed Motions to Dismiss the complaints of BMCC and ASE (R. Docs. 161 and

162), arguing that the Subcontractors’ claims must fall because they were not insured under the

Policies issued by Defendants, on which the Subcontractors’ claims depend. As the Court noted in

its May 31, 2019 Order, it is undisputed that McDonnel is the sole named insured on the Policies.

The Court was thus presented with the issue of whether the Subcontractors qualify as Additional

Insureds under the Policies. Order, R. Doc. 198, p. 3. Defendants argued that the Policies

unambiguously define who qualifies as an additional insured and that the Subcontractors clearly do

not fit within that definition. Id. The Subcontractors countered that the Policies are unambiguously

clear for the opposite proposition that they are indeed additional insureds. Id. After applying the

proper legal standard for a Rule 12(b)(6) motion to dismiss, as well applicable Louisiana law on the

interpretation of an insurance policy, 1 the Court denied Defendants’ motions. R. Doc. 198, pp. 4-8.

The Court ultimately concluded that Defendants failed to meet their burden to show that Plaintiffs

had failed to state a claim that is plausible on its face. “The policies are ambiguous as to whether

the Subcontractors are additional insureds.” Id., p. 8. The Court concluded that “course of conduct

evidence” was necessary to determine the intent of the parties and therefore that it was

inappropriate to dismiss the Subcontractors’ claims. Id.

           Defendants also ask this Court to revisit the Court’s June 14, 2019 ruling on Defendants’

first motion for summary judgment (R. Doc. 208). In that motion, (R. Doc. 110), Defendants


1
    Order, R. Doc. 198, pp. 2-4.
                                                    2
        Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 3 of 8



asserted they are entitled to summary judgment on Jung’s claims because those claims depend on it

being insured under Defendants’ Policies with McDonnel, but that Jung is neither a named insured

nor an additional insured. R. Doc. 208, p. 3. The Court noted that the same argument had been

presented in Defendants’ motions to dismiss BMCC and ASE. R. Doc. 208, pp. 4 and 8. The Court

pointed out that it had denied Defendants’ motions to dismiss in R. Doc. 198. Id. The Court

declined to grant summary judgment in favor of Defendants because the Policies were similarly

ambiguous as to whether Jung was an additional insured and therefore “course of conduct”

evidence was necessary to determine the meaning of the Policies. Id., p. 9. The Court dismissed

Defendants’ argument that such evidence was both unnecessary and inappropriate, and then

concluded Defendants’ had failed to carry their burden of proof on the motion for summary

judgment. 2 Id.

                                             LAW AND ANALYSIS

         Defendants ask this Court to reconsider and/or clarify its prior interlocutory rulings

pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. R. Docs. 218 and 225. A motion to

alter or amend a judgment filed pursuant to Rule 59(e) “serves the narrow purpose of allowing a

party to correct manifest errors or law or fact or to present newly discovered evidence.” 3 The Rule

59(e) motion thus “calls into question the correctness of a judgment,’ but it “is not the proper

vehicle for rehashing evidence, legal theories, or arguments that could have been offered or raised

before the entry of judgment.” 4 “A moving party must satisfy at least one of the following four

criteria to prevail on a Rule 59(e) motion: (1) the movant demonstrates the motion is necessary to

correct manifest errors of law or fact upon which the judgment is based; (2) the movant presents

new evidence; (3) the motion is necessary in order to prevent manifest injustice; and, (4) the

2
  The Court had previously set forth the applicable law on the motion for summary judgment. R. Doc. 208, pp. 6-7.
3
  Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004); Waltman v. Int’l Paper Co., 875 F.2d. 468, 473 (5th
Cir. 1989); Namer v. Scottsdale Ins. Co., 314 F.R.D. 392, 394-95 (E.D. La. 2016).
4
  Templet, 367 F.3d at 478-79 (citations omitted); see also LeClerc v. Webb, 419 F.3d. 405, 412 n. 13 (5th Cir. 2005).
                                                           3
         Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 4 of 8



motion is justified by an intervening change in the controlling law.” 5 The Fifth Circuit has

cautioned that “[r]econsideration of a judgment after its entry is an extraordinary remedy that

should be used sparingly.” 6

          With regard to the Court’s May 31, 2019 Order on the motions to dismiss, Defendants

argue that reconsideration and/or clarification is needed to correct manifest errors of law and/or to

prevent a manifest injustice because (1) Defendants were not given the opportunity to brief fully

the ambiguity issue because no substantive ambiguity argument was raised by BMCC or ASE; (2)

the Additional Insured provision in the Policies is clear and unambiguous; (3) the Subcontractors’

interpretation of the Policies’ Additional Insured provision is not reasonable, and the Court did not

make a finding that their interpretation was reasonable; and (4) the Prime Contract, even if it is

ambiguous, cannot make an otherwise unambiguous Policy provision ambiguous. R. Doc. 218-1, p.

2. Defendants alternatively request clarification of the Court’s order on the motions to dismiss,

particularly as it relates to the finding of ambiguity, to aid the parties in the preparation of trial.

           With regard to the Court’s June 14, 2019 Order denying Defendants’ motion for

    summary judgment, Defendants adopt the arguments made with regard to the order on the

    motions to dismiss. They further argue that reconsideration and/or clarification is necessary to

    correct manifest errors of law or fact and/or to prevent a manifest injustice because (1) the

    Policies and the Prime Contract are unambiguous and (2) the Court relied on the same analysis

    and reasoning in its previous order on the motions to dismiss the Subcontractors, even though the

    relevant language in the Prime Contract (relied on by the Subcontractors and cited by the Court)

    is not applicable to Jung, the Owner. Defendants argue the Court should reconsider its finding of

    ambiguity, because there is no basis for a finding of ambiguity in the Policies or the Prime


5
  Namer, supra, at 395 (quoting Jupiter v. BellSouth Telecomms., Inc., No. 99–0628, 1999 WL 796218, at *1 (E.D.La.
Oct. 5, 1999)(Vance, J.)).
6
  Templet, 367 F.3d at 479 (citations omitted).
                                                         4
         Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 5 of 8



Contract as to whether the contract requires that Jung be an Additional Insured. Defendants

alternatively request the Court clarify the finding of ambiguity to aid the parties in preparing for

trial.

         In the May 31, 2019 Order denying the Motions to Dismiss, the Court reasoned as follows:

                The Policies define “Additional Insured(s)” as follows:

                To the extent required by any contract or subcontract for an Insured
                Project* [the renovation of the Jung Hotel], and then only as their
                respective interest may appear, all owners, all contractors and
                subcontractors of every tier, tenants of the Insured Project* and any
                other individual or entity specified, in such contract or subcontract
                are recognized as Additional Insureds hereunder.

         The Court need not proceed further to find the first level of ambiguity in the
         Policies. The only definite takeaway from the Policies’ definition of additional
         insureds is that whether the Subcontractors are additional insureds depends on
         language in other contracts. It is not clear, however, what exactly another contract
         must require for an entity to qualify as an additional insured.

                For example, Defendants interpret the Policies to mean that another contract
         must require both that McDonnel purchase insurance and that the Subcontractors be
         named as additional insureds on that insurance. Subcontractor BMCC, meanwhile,
         argues that another contract need only require that a subcontractor be named as an
         additional insured to any policy procured and that whether McDonnel was required
         to purchase the policy is irrelevant to the Subcontractors’ additional insured status.

                 Other ambiguities appear elsewhere. Regardless of what exactly the Policies
         require, both Defendants and Subcontractors cite to the “Prime Contract” between
         Jung and McDonnel to support their respective arguments. The Subcontractors
         argue that the Prime Contract requires that the Subcontractors be named as
         additional insureds under the Policies, which would seem to satisfy the criteria for
         additional insured status under the Policies. Defendants, meanwhile, argue that
         neither the Prime Contract nor any other contract related to the renovation project
         requires that the Subcontractors be named as additional insureds. The Court,
         therefore, will address the relevant provisions in the Prime Contract cited by the
         parties for their respective arguments.

                The last line in the Prime Contract addresses “Insurance and Bonds.” The
         provision provides: “The Contractor shall purchase and maintain insurance and
         provide bonds as set forth in Article 11 of the ALA (sic) Documents A201-2007.”
         The Prime Contract, then, incorporates what is known as the American Institute of
         Architecture’s (“AIA”) general recommended provisions for construction contracts.

                Article 11 of the AIA document cited to by all the parties contains a number
                                                   5
Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 6 of 8



of provisions about insurance and bonds. Section 11.1 address “Contractor’s
Liability Insurance,” and Section 11.1.1 provides that “The Contractor shall
purchase . . . such insurance as will protect the Contractor from claims . . . for which
the Contractor may be legally liable.” Section 11.3.1, meanwhile, addresses
“Property Insurance” and provides as follows:

       Unless otherwise provided, the Owner shall purchase and maintain . .
       . property insurance written on a builder’s risk “all-risk” or
       equivalent policy form in the amount of the initial Contract Sum,
       plus value of subsequent Contract Modifications and cost of material
       supplied or installed by others. . . . This insurance shall include
       interests of the Owner, the Contractor, Subcontractors and Sub-
       subcontractors in the Project.

Section 11.3.1.2 further provides, in pertinent part, as follows:

       If the Owner does not intend to purchase insurance required by the
       Contract and with all of the coverages in the amount described
       above, the Owner shall so inform the Contractor in writing prior to
       commencement of the Work. The Contractor may then effect
       insurance that will protect the interests of the Contractor,
       Subcontractors and Sub-subcontractors in the Work, and by
       appropriate Change Order the cost thereof shall be charged to the
       Owner.

The above-quoted language raises several ambiguities. First, to the extent the Prime
Contract required McDonnel to purchase insurance as set forth in the AIA
document, does that mean only that McDonnel was required to purchase liability
insurance pursuant to Section 11.1? Or was the provision meant to shift the
responsibility of purchasing builder’s risk insurance from Jung to McDonnel?
Additionally, does “[t]his insurance” referred to in the last sentence of Section
11.3.1 only cover builder’s risk insurance procured by an owner like Jung? Or does
it also refer to builder’s risk policies purchased by contractors if it is “otherwise
agreed” that the contractor and not the owner will purchase builder’s risk insurance?

        These questions and others cannot be answered solely by looking to the text
of the Policies, the Prime Contract, and the AIA documents that the Prime Contract
incorporates by reference. The Policies—if not on their own, certainly by virtue of
their incorporation of the other contracts and documents—are ambiguous as to
whether the Subcontractors are additional insureds. Accordingly, this Court is bound
by Louisiana law to consider “course of conduct” evidence to determine the
meaning of the Policies.

       At the Motion to Dismiss stage, this Court is limited to reviewing the
Subcontractors’ pleadings and any documents they may have referenced in those
pleadings when determining whether they have stated plausible claims for 12(b)(6)
purposes. Here, drawing all inferences in a light most favorable to the
Subcontractors, Defendants have failed to meet their burden to show that Plaintiffs
                                           6
      Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 7 of 8



       have failed to state a claim that is plausible on its face. The Policies are ambiguous
       as to whether the Subcontractors are additional insureds. Accordingly, this Court
       needs course of conduct evidence to determine what the parties intended. As such, it
       would be inappropriate to dismiss the Subcontractors’ claims at this time.

R. Doc. 198, pp. 4-8 (footnotes omitted).

       In the June 14, 2019 Order denying the First Motion for Summary Judgment, the Court

reasoned as follows:

               Defendants argue in this Motion that they are entitled to summary judgment
       because Jung is neither a named insured nor an additional insured under the
       Policies, and Jung’s claims depend on it being one of the two. This Court has
       already ruled that the Policies are ambiguous as to whether subcontractors like
       Consolidated Plaintiffs BMCC and ASE are additional insureds under the Policies.
       For the same reasons, the Policies are equally ambiguous as to whether Jung is an
       additional insured. Therefore, the Court is bound by Louisiana law to consider
       “course of conduct” evidence to determine the meaning of the Policies.

              “Generally, when a contract is determined to be ambiguous, an issue of
       material fact exists, and the matter is not ripe for summary judgment.” Defendants
       here did not submit any course of conduct evidence to support their Motion because
       they argued that the Policies were unambiguous and thus such evidence was both
       unnecessary and inappropriate. Because this Court finds that such evidence is
       necessary to interpret the Policies, Defendants have failed to carry their burden to
       show that they are entitled to summary judgment on this ground.

R. Doc. 208, pp. 8-9 (footnotes omitted).

       Defendants have failed to carry their burden of proof under Rule 59(e). Defendants

primarily contend they were unable to brief the ambiguity issue in their prior motions, and that

Plaintiffs BMCC and ASE did not properly raise the ambiguity issue in their complaints.

However, the interpretation of the Policies was clearly at issue before the Court, which even held

oral argument on the issue on May 30, 2019, and which proceeding has been transcribed. R. Doc.

197. Defendants, Plaintiff BMCC, Plaintiff ASE, and Intervenor Jung, have all argued the terms

of the Policies are clear as written, but they have taken diametrically opposed interpretations:

Defendants argue that BMCC, ASE, and Jung are neither additional nor named insureds, whereas

BMCC and ASE argue they are additional insureds under the Policies, and Jung argues it is either

                                                 7
       Case 2:18-cv-01380-GGG-JVM Document 660 Filed 02/11/20 Page 8 of 8



a named insured or an additional insured under the Policies and/or the Prime Contract. The Court,

however, was quite specific in determining that on the showing made, and without further “course

of conduct” evidence, it could not resolve the issue of the parties’ intent with regard to whether

the Subcontractors and the Owner were to be additional or named insureds under the Policies and

the Prime Contract. R. Docs. 198 and 225. Thus, the Court found Defendants had not carried their

burden of proof with regard to the Motions to Dismiss and the First Motion for Summary

Judgment. Id.

       After reviewing the record filings, including the transcript of oral argument and the prior

rulings themselves, the Court presently finds no manifest error of law or fact in the Court’s prior

rulings. The arguments presented to this Court today were presented to the Court previously.

There is no showing of “wholesale disregard” of either the law or facts. Moreover, the Court finds

no showing of manifest injustice because the prior rulings were merely interlocutory and not final

judgments. The parties have not been precluded from raising the issues in subsequent proceedings

with the requisite evidentiary support. Because Defendants have failed to carry their burden of

proof under Rule 59(e) to show either manifest error of law or fact or manifest injustice, this

Court, sitting as a successor judge, declines to reconsider or clarify the Court’s prior rulings.

       IT IS ORDERED that the Motion to Reconsider and/or for Clarification of the Court’s

Order (R. Doc. 198) Denying Defendants’ Motions to Dismiss, (R. Doc. 218), and the Motion to

Reconsider and/or for Clarification of the Court’s Order (R. Doc. 208) Denying Defendants’ First

Motion for Summary Judgment, (R. Doc. 225), both of which have been filed by Starr Surplus

Lines Insurance Company and Lexington Insurance Company, are hereby DENIED.

        New Orleans, Louisiana this 11th day of February, 2020.


                                                        GREG GERARD GUIDRY
                                                        UNITED STATES DISTRICT JUDGE
                                                   8
